Citation Nr: 0309130	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  00-16 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for bilateral 
peripheral neuropathy of the lower extremities.


REPRESENTATION

Veteran represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active naval service from June 1968 to 
October 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Denver Regional Office 
(RO) which denied service connection for bilateral peripheral 
neuropathy of the lower extremities and from a February 2002 
rating decision denying service connection for bilateral pes 
planus.

With respect to the former, the Board remanded the matter for 
further development of the evidence and other action.  Upon 
review of the record, the Board finds that the foregoing was 
accomplished satisfactorily.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


REMAND

The veteran filed a substantive appeal with respect to the 
issue of service connection for bilateral pes planus in 
February 2003 and indicated that he wished to be scheduled 
for a Board hearing at RO.  A review of the record reflects 
that such a hearing was not scheduled.

To ensure full compliance with due process requirements, the 
case is remanded for the following development:

In accordance with appropriate 
procedures, the RO should schedule the 
veteran for a personal hearing before a 
traveling member of the Board.  Notice 
thereof should be furnished the veteran 
no less than 30 days prior to the date of 
the scheduled hearing.  38 C.F.R. § 19.76 
(2002).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




